COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00230-CR


JOSE DELORES BUENROSTRO                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1362275D

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      In exchange for the State’s offer of two years’ confinement, Appellant Jose

Delores Buenrostro pled guilty and judicially confessed to theft of property valued

under $1,500 with two prior theft convictions, a state jail felony, 2 and also pled

true to the enhancement paragraph elevating his punishment range to that of a

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 31.03(a), (e)(4)(D) (West Supp. 2014).
second-degree felony based on two prior felony convictions. 3 Appellant also

waived all pretrial motions and all rights of appeal. Appellant then filed a notice

of appeal.

      The trial court followed the plea bargain, convicted Appellant of the

offense, and sentenced him to two years’ confinement, awarding credit for time

served.

      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal. Accordingly, we informed Appellant by

letter that his case could be dismissed unless he or any party desiring to continue

the appeal showed grounds for continuing it. 4 We have received no response.

We therefore dismiss this appeal. 5


                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 28, 2014




      3
       See id. § 12.425(b).
      4
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      5
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2